DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Claim Interpretation
Claim 20 has been analyzed under 35 USC § 101. Paragraphs 90 of the specifications disclose “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”. Therefore, claim 20 is not to be construed as being transitory signals and is eligible under 35 USC § 101.

Warning
Applicant is advised that should claim 6 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) limitations that fall under the grouping of abstract idea of “Certain Methods of Organizing Human Activity”, e.g. Concepts Relating To Managing Human Behavior (step 2A). The claim limitations merely recite various steps of human activity. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements (e.g. processor, memory, computer storage medium, etc.), which are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (step 2B). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Specifically, each limitation in the claims can be performed by a human. A human can identify relevant words and assign importance to the words by reading and analyzing, a human can expand the word, and a human can map the word to concepts manually. The use of a recurrent neural network does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan et al (US 20190034416) in view of Au (US 20120166180).
Regarding claim 1, Al Hasan discloses a computer-implement method, comprising:
automatically bootstrapping a domain-specific vocabulary from at least one source document using one or more computers (abstract, ¶32), by: 
(a) encoding one or more passages in the source document to identify one or more relevant words therein, wherein the encoding assigns an importance to the relevant words using an attention mechanism (AM) on top of a recurrent neural network (RNN) (¶36 the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence. In some embodiments, the bidirectional RNN architecture is fed with an input source sentence sequence multiple times. The term "attention" in the attention-based model stands for giving emphasis (i.e. putting attention) to certain source words during the decoding process. The attention-based decoding mechanism allows the model to search for the most relevant source words while predicting the next target word, which alleviates issues related to long-range dependencies in relatively long sentence); 
(b) expanding the relevant words using word embedding distance, ontology information, or multi-part analogies (¶32 Clinical language, data, and/or other information may be obtained from open-source clinical ontologies (e.g., the collection of unique specified names and corresponding synonyms for clinical concepts in SNOMED CT) and/or other sources; ¶37 embedding component 32 is configured to update the learned embeddings using semantic relationships obtained from existing knowledge bases (e.g. Wikipedia, PubMed articles, etc. included in external resources 24 shown in FIG. 1). The updated word and character-level embeddings are used to initialize the attention-based word-level and char-level bidirectional LSTM networks, respectively).
Al Hasan fails to specifically teach mapping the expanded words to concepts for inclusion into the domain-specific vocabulary, wherein concept disambiguation is performed to ensure that incorrect concepts are not included into the domain-specific vocabulary.
Au teaches mapping the expanded words to concepts for inclusion into the domain-specific vocabulary (¶192 create dictionary entries for concepts, which distill the meaning of concept into a phrase associated with its various meanings, also defined as phrases, so that people can look up the meaning of the concept), wherein concept disambiguation is performed to ensure that incorrect concepts are not included into the domain-specific vocabulary (¶192 subsequent natural language disambiguation processing can correctly disambiguate the meaning of the concept from other concepts).


Regarding claim 2, the combination of Al Hasan and Au disclose the method of claim 1, wherein the encoding further comprises creating a summary of the document source (Au ¶183 Paragraph groupings can be displayed as summaries of themes within documents). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the encoding further comprises creating a summary of the document source from Au into the method as disclosed by Al Hasan. The motivation for doing this is to improve methods of text analytics.

Regarding claim 3, the combination of Al Hasan and Au disclose the method of claim 1, wherein the encoding further comprises identifying relationships concerning concepts in the source document (Al Hasan ¶37 the learned embeddings (the output of the CNN and/or RNN) comprise vectors representing contextual information associated with sentences, words, characters of the language in the training corpus and/or other information). 

Regarding claim 4, the combination of Al Hasan and Au disclose the method of claim 1, wherein the encoding comprises a continuous prediction model that predicts a vector that corresponds to a word (Al Hasan ¶27 the learned embeddings (the output of the CNN and/or RNN) comprise vectors representing contextual information associated with sentences, words, characters of the language in the training corpus and/or other information). 

Regarding claim 7, the combination of Al Hasan and Au disclose the method of claim 1, wherein the attention mechanism provides a summarization of the passages (Au ¶183 Paragraph groupings can be displayed as summaries of themes within documents). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the attention mechanism provides a summarization of the passages from Au into the method as disclosed by Al Hasan. The motivation for doing this is to improve methods of text analytics.

Regarding claim 8, the combination of Al Hasan and Au disclose the method of claim 1, wherein the encoding generates a vector representation of the passages (Al Hasan ¶37 the learned embeddings (the output of the CNN and/or RNN) comprise vectors representing contextual information associated with sentences, words, characters of the language in the training corpus and/or other information). 

Regarding claim 9, the combination of Al Hasan and Au disclose the method of claim 8, wherein the vector representation is used for classification, clustering, or similarity comparison (Al Hasan ¶37 the learned embeddings (the output of the CNN and/or RNN) comprise vectors representing contextual information associated with sentences, words, characters of the language in the training corpus and/or other information; embedding component 32 is configured to update the learned embeddings using semantic relationships obtained from existing knowledge bases). 

Regarding claims 15-17 (drawn to a system):               


Regarding claim 20 (drawn to a CRM):                  
The proposed combination of Al Hasan and Au, explained in the rejection of method claim 1 and renders obvious the steps of the computer readable medium of claim 20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 20. See further Al Hasan ¶54.

Claims 5-6, 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Al Hasan and Au as applied to claim 1 above, and further in view of Kanigsberg et al (US 20080294624).
Regarding claim 5, the combination of Al Hasan and Au disclose the method of claim 1, but fail to teach wherein the encoding further comprises an auxiliary learning task that penalizes predicting words near an embedding to force predictions into topically relevant regions of the embedding. 
Kanigsberg teaches wherein the encoding further comprises an auxiliary learning task that penalizes predicting words near an embedding to force predictions into topically relevant regions of the embedding (¶65 term frequency-inverse document frequency (tf-idf) weighting measures how important a word is to a document in a collection or corpus, with the importance increasing proportionally to the number of times a word appears in the document offset by the frequency of the word in the corpus. The ICA engine 305 uses tf-idf to determine the weights of a word (or node) based on its frequency and is used primarily for filtering in/out keywords based on their overall frequency and the path frequency). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the encoding further comprises an auxiliary learning task that penalizes predicting words near an embedding to force predictions into topically relevant regions of the embedding from Kanigsberg into the method as disclosed by the combination of Al Hasan and Au. The motivation for doing this is to improve search technologies.

Regarding claim 6 (and claim 19, duplicate claim), the combination of Al Hasan and Au disclose the method of claim 1, but fail to teach wherein the encoding further comprises sampling words in the source document based on a combination of Term Frequency (TF), which measures how frequently the words occur in the source document, and Inverse Document Frequency (IDF), which measures how important are the words in the source document. 
	Kanigsberg teaches wherein the encoding further comprises sampling words in the source document based on a combination of Term Frequency (TF), which measures how frequently the words occur in the source document, and Inverse Document Frequency (IDF), which measures how important are the words in the source document (¶65 term frequency-inverse document frequency (tf-idf) weighting measures how important a word is to a document in a collection or corpus, with the importance increasing proportionally to the number of times a word appears in the document offset by the frequency of the word in the corpus).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the encoding further comprises sampling words in the source document based on a combination of Term Frequency (TF), 

Regarding claim 10, the combination of Al Hasan and Au disclose the method of claim 1, but fail to teach wherein the encoding generates weightings of word importance in the passages. 
Kanigsberg teaches wherein the encoding generates weightings of word importance in the passages (¶65 term frequency-inverse document frequency (tf-idf) weighting measures how important a word is to a document in a collection or corpus, with the importance increasing proportionally to the number of times a word appears in the document offset by the frequency of the word in the corpus).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the encoding generates weightings of word importance in the passages from Kanigsberg into the method as disclosed by the combination of Al Hasan and Au. The motivation for doing this is to improve search technologies.

Regarding claim 11, the combination of Al Hasan, Au and Kanigsberg disclose the method of claim 10, wherein the expanding comprises expanding the relevant words, based on the weightings of word importance (Kangisberg ¶70-71 generate two sets of nodes: output nodes 383 and super nodes 384; generates a set of about five hundred super nodes 384 in a corpus of sixty thousand keywords). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the expanding comprises expanding the relevant words, based on the weightings of word importance from Kanigsberg into the 

Regarding claim 12, the combination of Al Hasan and Au disclose the method of claim 1, but fail to teach wherein the mapping comprises subsetting an existing ontology. 
Kanigsberg teaches wherein the mapping comprises subsetting an existing ontology (¶59 The ontological analysis of CSO 310 creates conceptual connections between interests and can make novel discoveries through its search extension; ¶70 each keyword is fed into the first evolution separator 382 to generate two sets of nodes: output nodes 383 and super nodes 384).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the mapping comprises subsetting an existing ontology from Kanigsberg into the method as disclosed by the combination of Al Hasan and Au. The motivation for doing this is to improve search technologies.

Regarding claim 13, the combination of Al Hasan and Au disclose the method of claim 1, but fail to teach wherein the mapping comprises expanding an existing ontology by adding surface forms that do not currently exist to existing concepts. 
Kanigsberg teaches wherein the mapping comprises expanding an existing ontology by adding surface forms that do not currently exist to existing concepts (¶137 The CSO 310 may have users (ontologists) who edit the information; The editing of users using the management tools 362 should allow user creation, deletion, and editing of user properties, such as first name, last name, email address and password, and user permissions, such as administration privileges; ¶138 When a concept is first added to the CSO concepts 713, it will be considered "incomplete." A concept will change from "incomplete" to "for review" and finally to "complete." Once the concept moves to the "complete" status, the user will no longer be responsible for that concept. A completed concept entry will have all of its property values associated with it, and will be approved by a senior ontologist). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the mapping comprises expanding an existing ontology by adding surface forms that do not currently exist to existing concepts from Kanigsberg into the method as disclosed by the combination of Al Hasan and Au. The motivation for doing this is to improve search technologies.

Regarding claim 14, the combination of Al Hasan and Au disclose the method of claim 1, but fail to teach wherein the mapping comprises creating a new ontology with new concepts from discovered surface forms that are not currently in an ontology. 
Kanigsberg teaches wherein the mapping comprises creating a new ontology with new concepts from discovered surface forms that are not currently in an ontology (¶137 The CSO 310 may have users (ontologists) who edit the information; The editing of users using the management tools 362 should allow user creation, deletion, and editing of user properties, such as first name, last name, email address and password, and user permissions, such as administration privileges; ¶138 When a concept is first added to the CSO concepts 713, it will be considered "incomplete." A concept will change from "incomplete" to "for review" and finally to "complete." Once the concept moves to the "complete" status, the user will no longer be responsible for that concept. A completed concept entry will have all of its property values associated with it, and will be approved by a senior ontologist). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the mapping comprises creating a new ontology with new concepts from discovered surface forms that are not currently in an 

Regarding claim 18 (drawn to a system):               
The proposed combination of Al Hasan and Au, explained in the rejection of method claim 5, renders obvious the steps of the system of claim 18 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim 5 is equally applicable to claim 18. See further Al Hasan ¶54.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KEVIN KY/Primary Examiner, Art Unit 2669